

116 SRES 373 ATS: Expressing support for the designation of September 2019 as “Sickle Cell Disease Awareness Month” in order to educate communities across the United States about sickle cell disease and the need for research, early detection methods, effective treatments, and preventative care programs with respect to complications from sickle cell disease and conditions related to sickle cell disease.
U.S. Senate
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 373IN THE SENATE OF THE UNITED STATESOctober 22, 2019Mr. Scott of South Carolina (for himself, Mr. Booker, Mr. Rubio, Ms. Warren, Mr. Braun, Mr. Brown, Mr. Isakson, Mr. Coons, Mrs. Hyde-Smith, Mr. Jones, Mr. Young, and Mr. Lankford) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for the designation of September 2019 as Sickle Cell Disease Awareness Month in order to educate communities across the United States about sickle cell disease and the need
			 for research, early detection methods, effective treatments, and
			 preventative care programs with respect to complications from sickle cell
			 disease and conditions related to sickle cell disease.
	
 Whereas sickle cell disease (referred to in this preamble as SCD) is an inherited blood disorder that is a major health problem in the United States and worldwide;
 Whereas SCD causes the rapid destruction of sickle cells, which results in multiple medical complications, including anemia, jaundice, gallstones, strokes, restricted blood flow, damaged tissue in the liver, spleen, and kidneys, and death;
 Whereas SCD causes episodes of considerable pain in the arms, legs, chest, and abdomen of an individual;
 Whereas SCD affects an estimated 100,000 individuals in the United States; Whereas approximately 1,000 babies are born with SCD each year in the United States, with the disease occurring in approximately 1 in 365 newborn African-American infants and 1 in 16,300 newborn Hispanic-American infants, and can be found in individuals of Mediterranean, Middle Eastern, Asian, and Indian origin;
 Whereas more than 3,000,000 individuals in the United States have the sickle cell trait and 1 in 13 African Americans carries the trait;
 Whereas there is a 1 in 4 chance that a child born to parents who both have the sickle cell trait will have the disease;
 Whereas the life expectancy of an individual with SCD is often severely limited; Whereas, while hematopoietic stem cell transplantation (commonly known as HSCT) is currently the only cure for SCD and advances in treating the associated complications of SCD have occurred, more research is needed to find widely available treatments and cures to help individuals with SCD; and
 Whereas September 2019 has been designated as Sickle Cell Disease Awareness Month in order to educate communities across the United States about SCD, including early detection methods, effective treatments, and preventative care programs with respect to complications from SCD and conditions related to SCD: Now, therefore, be it
	
 That the Senate— (1)supports the goals and ideals of Sickle Cell Disease Awareness Month; and
 (2)encourages the people of the United States to hold appropriate programs, events, and activities during Sickle Cell Disease Awareness Month to raise public awareness of preventative care programs, treatments, and other patient services for those suffering from sickle cell disease, complications from sickle cell disease, and conditions related to sickle cell disease.